DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claim filled on 3/23/2022 that has been entered, wherein claim 1 is pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,296,178. This is a statutory double patenting rejection.
Regarding claim 1, claim 1 of  U.S. Patent No. 11,296,178 recites a display device, comprising: 
a scan line extending in a first direction: 
a first data line crossing the scan line; 
a driving voltage line crossing the scan line; 
an active pattern including a plurality of channel regions and a plurality of conductive regions; 
a control line crossing the first data line and the driving voltage line; and 
a driving gate electrode separated from the scan line and the control line and disposed between the scan line and the control line in a plan view, 
wherein: 
the control line includes a plurality of first portions each extending substantially in the first direction, and a second portion disposed between adjacent first portions of the plurality of first portions and extending from the adjacent first portions, the plurality of channel regions comprises: 
a first channel region curved at least once and overlapping the driving gate electrode in the plan view; and 
a second channel region overlapping the second portion of the control line, the control line is bent between the first portion and the second portion adjacent to each other, and the second portion of the control line is curved toward the driving gate electrode, and an imaginary straight extension of the first portion of the control line does not pass the second portion of the control line, and 
the first portion of the control line crosses the driving voltage line and first data line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892